The same questions are involved in this case as were involved in the case of In re Gross Production Tax of the Wolverine Oil Company (No. 7426), found in 53 Okla. 24, 154 P. 362. The validity of said act was affirmed in said opinion. The questions raised in the instant case are decided by authority of said case, except wherein the court held said gross production tax to be an occupation tax instead of a property tax and in so far as such holding is material and inconsistent with the opinion by Chief Justice Harrison heretofore cited.
The said holding in said opinion wherein it was held that said tax was an occupation tax is overruled, and we hold herein said tax to be a property tax and not an occupation tax, in conformity with the opinion rendered by Chief Justice Harrison (opinion filed April 5, 1921, and reported in 81 Okla. 134,197 P. 495) entitled, "In re Protest Skelton Lead  Zinc Company's Gross Production Tax for 1919."
The holding of Chief Justice Harrison on the nature of said tax is set out in the second paragraph of the sylllabus of his said opinion, and the law so defined in said second paragraph of the syllabus is held to be the law herein, and the validity of said act approved March 11, 1915, is affirmed.
All the Justices concurring.